Citation Nr: 1748131	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-49 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right ankle degenerative joint disease (DJD).

2.  Entitlement to a rating in excess of 20 percent for left shoulder DJD.

3.  Entitlement to a rating in excess of 10 percent for left elbow DJD.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney




ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 1952 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied increased ratings for right ankle DJD, left shoulder DJD, and left elbow DJD.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  A timely VA Form 21-0958, Notice of Disagreement (NOD), was received in October 2014.   A Statement of the Case (SOC) was issued in September 2016.  A timely VA Form 9 was received in October 2016.

The Board notes that in the October 2016 VA Form 9, the appellant's attorney claimed that additional issues addressed by the RO in the December 2013 rating decision - entitlement to a compensable rating for a left varicocele; entitlement to a compensable rating for advanced post traumatic degenerative joint disease of the left wrist; entitlement to a rating in excess of 10 percent for residuals of tonsillectomy; entitlement to a rating in excess of 10 percent for dermatitis versicolor; entitlement to a compensable rating for scar, left inguinal hernia repair; and TDIU - had been included in the October 2014 NOD but had been omitted from the September 2016 Statement of the Case.  The attorney enclosed another VA Form 21-0958 listing these additional issues.

In an October 2016 letter, the RO notified the appellant and his attorney that the October 2016 VA Form 21-058 listing the additional issues could not be accepted as a timely NOD with the December 2013 rating decision as it had been received more than one year after notification of that decision.  Although the appellant and his attorney were notified of the appellant's procedural and appellate rights, the record currently available to the Board contains no indication that the appellant or his attorney initiated an appeal with respect to the timeliness of the NOD.  Thus, those issues are not in appellate status.  

Finally, the Board notes that in a November 2014 rating decision, the RO increased the rating for degenerative disc disease of the cervical spine to 20 percent, effective November 17, 2014; denied service connection for headaches and a rib disability; and determined that new and material evidence had not been received to reopen previously denied claims of service connection for a left knee disability and a psychiatric disability, to include paranoid schizophrenia.  In December 2014, the Veteran submitted a VA Form 21-0958, NOD, with the RO's determination.  

Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the record reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.

In the attorney's November 2016 written brief, it is argued that the appellant "should be granted service connection for degenerative joint disease left shoulder, degenerative joint disease left elbow, and degenerative joint disease right ankle." However, the Board observes that service connection for such disabilities has been in effect since January 11, 1955, for the right ankle and since April 25, 2008, for the left shoulder and left elbow.  The appellant has claimed entitlement to increased evaluations for such disabilities; and the issues of entitlement to increased evaluations are presently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The appellant's right ankle DJD is manifested by symptoms such as pain, functional loss, and marked limitation of motion, with no ankylosis or functional impairment such that no effective function remained other than that which would be equally well-served by amputation with prosthesis.

2.  The appellant's left shoulder DJD is manifested by pain, functional loss, and some limitation of motion, with no ankylosis.  There is no evidence establishing that the appellant's range of left arm motion has been restricted to 25 degrees from his side during the period on appeal, regarding either flexion or abduction.

3.  The appellant's left elbow DJD is manifested by pain, functional loss, and some limitation of motion, with no ankylosis.  There is no evidence establishing that the appellant's left forearm has been restricted to 90 degrees of flexion or 75 degrees of extension during the period on appeal.  Further, there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.

4.  The appellant's service-connected right ankle DJD, left shoulder DJD, and left elbow DJD, alone or in concert with all other service-connected disabilities, do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right ankle DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2016).

2.  The criteria for a rating in excess of 20 percent for left shoulder DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2016).

3.  The criteria for a rating in excess of 10 percent for left elbow DJD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5206 (2016).

4.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In a Statement in Support of Claim received in June 2016, the appellant indicated that, although the December 2013 rating decision listed examinations in Durham, North Carolina, and Las Vegas, Nevada, he never received notice of such examinations and would be unable to travel that far for any such examinations.  He requested that such examinations be rescheduled closer to his home in Columbus, Georgia.  However, the record indicates that the appellant was, in fact, afforded VA examinations for his left shoulder, left elbow, and right ankle in October 2013.  Reports of such examinations are of record.  It appears that the references to VA examinations scheduled out of state were typographical or clerical errors which did not prejudice the appellant.

The appellant was last afforded VA examinations for his left shoulder, left elbow, and right ankle in October 2013.  There is no allegation that the severity of any of his service-connected disabilities has increased since then, nor are there any contentions that the examinations were inadequate.

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

		i.  Arthritis

Diagnostic Code (DC) 5010 addresses arthritis, due to trauma, substantiated by X-ray findings.  It is to be rated as arthritis, degenerative, under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  However, if there is no limitation of motion, a 10 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, while a 20 percent rating is warranted for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.

      ii.  Ankle

The appellant's posttraumatic DJD of the right ankle is rated by analogy under DC 5010-5271.  DC 5271 pertains to limitation of motion of the ankle.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is assigned for marked limitation of motion. Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

		iii.  Shoulder

The appellant's posttraumatic DJD of the left shoulder is rated by analogy under DC 5010-5201.

The rating criteria for evaluating disabilities of the shoulder, including DC 5201, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69. Because the record on appeal establishes that the appellant is right-handed, the criteria for rating disabilities of the minor extremity are for application.

Under DC 5201, a 20 percent rating is assigned where motion of either arm is limited to the shoulder level.  Motion of the major arm limited to midway between the side and shoulder level warrants a 30 percent rating for the major arm and 20 percent for the minor arm.  Limitation of motion of the arm to 25 degrees from the side warrants a maximum 40 percent rating for the major arm and 30 percent for the minor arm.  38 C.F.R. § 4.71a, DC 5201.  In determining whether a veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Normal shoulder motion is defined as zero to 180 degrees of forward elevation (flexion), zero to 180 degrees from the side of the body out to the side (abduction), and zero to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I.

		iv.  Elbow

The appellant's posttraumatic DJD of the left elbow is rated by analogy under DC 5010-5206.

The rating criteria for evaluating disabilities of the elbow, including DC's 5205-5213, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69. Because the record on appeal establishes that the appellant is right-handed, the criteria for rating disabilities of the minor extremity are for application.

DC 5205 directs that favorable ankylosis of the forearm, at an angle between 90 and 70 degrees, warrants a 40 percent rating for the major arm and 30 percent for the minor arm.  Intermediate ankylosis at an angle of more than 90 degrees, or between 70 and 50 degrees, warrants a 50 percent rating for the major arm and 40 percent for the minor arm.  Unfavorable ankylosis at an angle of less than 50 degrees, or with a complete loss of supination or pronation, warrants a maximum 50 percent rating for the major arm and 40 percent for the minor arm.

DC 5206 directs that a 0 percent rating be assigned for forearm flexion limited to 110 degrees for either arm.  A 10 percent rating is warranted for either arm if flexion is limited to 100 degrees.  A 20 percent rating is warranted for either arm if flexion is limited to 90 degrees.  If flexion is limited to 70 degrees, a 30 percent rating is warranted for the major arm and a 20 percent rating for the minor arm.  If flexion is limited to 55 degrees, a 40 percent rating is warranted for the major arm and a 30 percent rating for the minor arm.  If flexion is limited to 45 degrees, a maximum 60 percent rating is warranted for the major arm and a 50 percent rating for the minor arm.

DC 5207 directs that a 10 percent rating be assigned for forearm extension limited to 45 or 60 degrees for either arm.  Extension limited to 75 degrees warrants a 20 percent rating for either arm.  Extension limited to 90 degrees warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm.  Extension limited to 100 degrees warrants a 40 percent rating for the major arm and a 30 percent rating for the minor arm.  Extension limited to 110 degrees warrants a maximum 50 percent rating for the major arm and 40 percent for the minor arm.

DC 5208 directs that a maximum 20 percent rating be assigned if forearm flexion is limited to 100 degrees and extension is limited to 45 degrees for either arm.

	C.  TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363.

III.  Analysis

A.  Entitlement to a rating in excess of 20 percent for right ankle DJD

The appellant has competently and credibly reported pain and limited range of motion throughout the period on appeal.

The appellant's right ankle was examined in October 2013.  The claims file was reviewed.  He reported flare-ups in the form of constant pain, although flares of pain were denied.  Range of motion testing revealed plantar flexion to 35 degrees, with pain at 35 degrees, and dorsiflexion to 0 degrees, with pain at 0 degrees.  Repetitive-use testing revealed no additional limitations.  Functional loss or impairment was in the form of less movement than normal and pain on movement.  There was localized tenderness or pain on palpation.  Anterior drawer test and talar tilt test were negative.  There was no ankylosis.  There were no surgeries or joint replacements.  The appellant used a brace occasionally and a cane constantly.  Arthritis was documented.  The examiner opined that the appellant would not be equally served by amputation with prosthesis.  The appellant was noted to be retired.  He reported being unable to stand or walk for extended periods of time.  He stated that he can only walk one half to one block without having to stop to rest.

A June 2016 physical therapy note states that the appellant wears a brace on the right knee and ambulates with a walker.  There is no other relevant evidence within the rating period on appeal.

Upon reviewing the evidence, the Board finds that the evidence of record weighs against a rating in excess of 20 percent for the appellant's service-connected right ankle DJD.  

The Board has considered the appellant's reports of pain resulting in functional loss, but because the appellant is already in receipt of the maximum rating available under DC 5271, a higher rating based upon functional loss due to pain is not for consideration.

In reaching its decision, the Board has also considered the applicability of other diagnostic codes.  However, because the appellant did not exhibit ankylosis during the period on appeal, there is no malunion of the os calcis or astragalus, and no astragalectomy was performed, the Board finds that no other diagnostic code for the ankle is applicable.  38 C.F.R. § 4.71a, DCs 5270-5274.  The October 2013 examiner explicitly stated that there was no ankylosis.  Further, the maximum evaluation under DC 5010 for arthritis is also 20 percent; thus, rating the appellant under DC 5010 would not entitle him to a higher evaluation.

The Board also observes that clinical record shows that the appellant does not exhibit functional impairment of the right ankle such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  See e.g. 38 C.F.R. §§ 4.68 (amputation rule), 4.71a, DC 5165 (providing for a 40 percent rating for amputation of the right leg, below the knee, permitting prosthesis).  This was an express finding of the October 2013 VA examiner, and there is no other clinical evidence to the contrary.  Indeed, the appellant does not contend otherwise.  

For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for a right ankle disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      B.  Entitlement to a rating in excess of 20 percent for left shoulder DJD

The appellant has competently and credibly reported pain and limited range of motion throughout the period on appeal.

The appellant was afforded a contracted medical examination in July 2011.  With regard to his left shoulder, he reported weakness, stiffness, heat, giving way, lack of endurance, locking, pain, and dislocation.  Swelling, redness, fatigability, deformity, tenderness, drainage, effusion, and subluxation were denied.  Flare-ups, precipitated by physical activity, occur twice per month from 5 to 15 minutes at a time and cause limitation of motion which limits daily activities.  He reported that his side hurts when he lowers his shoulder.  There were no joint replacements of the left shoulder.  The appellant was noted to be right-hand dominant.  Examination revealed abnormal movement and tenderness of the left shoulder.  There was no edema, instability, effusion, weakness, redness, heat, deformity, guarding, malalignment, drainage, subluxation, or ankylosis.  Flexion was measured to 110 degrees, abduction to 90 degrees, external rotation to 40 degrees, and internal rotation to 45 degrees.  Pain was observed at 110 degrees of flexion and 90 degrees of abduction.  There was no additional limitation of range of motion following repetitive-use testing.  The left shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination following repetitive-use testing.  Subjective factors of the appellant's posttraumatic DJD of the left shoulder were pain with range of motion.  Objective factors were decreased range of motion.  With regard to occupational and daily activity limitations, the appellant was limited in the ability to lift, push, or pull greater than 10 pounds.

The appellant was afforded a contracted examination for his left shoulder in August 2012.  It was noted that the appellant was right-handed.  Worsening pain, arthritis, and stiffness were reported.  The appellant reported constant pain.  Flare-ups were reported which make the appellant unable to lift items or his arm and were described as very painful.  Range of motion revealed flexion to 60 degrees, with pain at 55 degrees, and abduction to 60 degrees, with pain at 55 degrees.  External rotation was to 30 degrees, with pain at 30 degrees, and internal rotation was to 30 degrees, with pain at 30 degrees.  Following repetitive-use testing, flexion and abduction were to just 55 degrees each.  There was no further limitation of motion for external or internal rotation.  Functional loss or impairment was in the form of less movement than normal, weakened movement, and pain on movement.  There was no guarding; however, there was localized tenderness or pain to palpation.  The appellant was observed to have ankylosis of the left shoulder, due to abduction being limited to between 60 and 25 degrees.  Hawkins' impingement test and lift-off subscapularis test were positive.  Empty-can test and external rotation/infraspinatus strength test were negative.  There was a history of mechanical symptoms, such as clicking and catching.  There was a history of frequent recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation test was positive.  The appellant did not have an AC joint condition or any other impairment of the clavicle or scapula, although there was tenderness on palpation of the AC joint.  The cross-body adduction test was negative.  There had been no joint replacements or shoulder surgeries.  Regarding the ability to work, the appellant experienced an inability to grip and lift objects due to shoulder and elbow pain.  He would experience easy fatigability with physical activity.  In addition to reduced range of motion, the appellant had weakness in the left upper extremity.  

The appellant's left shoulder was again examined in October 2013.  The claims file was reviewed.  The appellant reported intermittent treatment by VA for his left shoulder and physical therapy.  Flare-ups were reported, in the form of intermittent pain throughout the day, which was worse with driving or increased range of motion.  Flares of pain were denied.  Range of motion testing revealed flexion to 170 degrees, with pain at 170 degrees, and abduction to 170 degrees, with pain at 170 degrees.  Repetitive use testing revealed no additional limitation of motion.  There functional loss or impairment in the left shoulder due to less movement than normal and pain on movement.  There was localized tenderness or pain to palpation.  There was no guarding.  There was no ankylosis.  Hawkins' impingement test was positive, while empty-can test, external rotation/infraspinatus strength test, lift-off subscapularis test, and crank apprehension and relocation test were negative.  There was a history of mechanical symptoms.  There was no history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral joint).  The appellant did not have an AC joint condition or any other impairment of the clavicle or scapula.  There was no tenderness on palpation of the AC joint.  Cross-body adduction test was negative.  Arthritis was documented.  The appellant reported that he retired in 1981.  The examiner opined that he was unable to perform full range of motion and would have problems working overhead.

A September 2016 physical therapy note states that flexion of the left shoulder was measured to 50 degrees, extension to 35 degrees, abduction to 60 degrees, internal rotation within full limits, and external rotation to 40 degrees.

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Although the contracted August 2012 examiner stated that the appellant had ankylosis due to abduction being limited to between 60 and 25 degrees, range of motion testing revealed that the appellant had range of motion in the left shoulder during that examination.  Indeed, the appellant was able to flex and abduct to 60 degrees each, with pain at 55 degrees.  As pain was observed at a lesser degree than the maximum degree to which the appellant was able to flex and abduct, the record shows that the appellant did not experience ankylosis of the left shoulder. Thus, the August 2012 examiner's statement to the contrary is entitled to minimal probative weight.

Upon reviewing the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for left shoulder DJD.  A 30 percent evaluation is warranted for limitation of motion of the minor arm to 25 degrees from the side.  However, the evidence of record does not establish that motion of such arm was not limited to 25 degrees from the side at any point during the period on appeal.  Rather, flexion was never measured to be less than 50 degrees and abduction was never measured to be less than 60 degrees.  See Mariano, 17 Vet. at 314-16.

The Board has considered the applicability of other diagnostic codes; however, the evidence does not establish that the appellant experienced ankylosis or that amputation with prosthesis would equally serve the appellant.  The maximum evaluation under DC 5010 for arthritis is also 20 percent; thus, rating the appellant under DC 5010 would not entitle him to a higher evaluation.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

      C.  Entitlement to a rating in excess of 10 percent for left elbow DJD

The appellant has competently and credibly reported pain and limitation of motion throughout the period on appeal.

The appellant was afforded a contracted examination for his left elbow in August 2012.  Arthritis, stiffness, severe pain, an inability to bend, and painful movement were reported, in addition to constant pain.  Flare-ups were reported, which manifest as stiffness, severe pain, and an inability to use or function, which causes the appellant to feel depressed.  Range of motion testing revealed flexion to 75 degrees, with pain at 70 degrees; and extension was to 15 degrees, with pain at 10 degrees.  Forearm supination was to 45 degrees, with pain at 40 degrees, and forearm pronation was to 60 degrees, with pain at 45 degrees.  Repetitive use testing revealed flexion to 130 degrees, extension to 10 degrees, forearm supination to 40 degrees, and forearm pronation to 55 degrees.  Functional loss or impairment in the form of less movement than normal, weakened movement, and pain on movement was observed.  There was no localized tenderness or pain on palpation.  There was ankylosis of the left elbow at an angle between 90 and 70 degrees.  There was no flail joint, joint fracture, or impairment of supination or pronation.  No joint replacements or surgeries had been performed.  The functional impact was an inability to grip and lift objects due to shoulder and elbow pain.  There would be easy fatigability with physical activity.  In addition to reduced range of motion, the appellant had weakness in the left upper extremity.  

The appellant's left elbow was examined in October 2013.  The claims file was reviewed.  Flare-ups were reported in the form of intermittent pain.  Flexion was measured to 120 degrees, with pain at 120 degrees.  There was no limitation of extension, and pain began at 0 degrees.  Repetitive use testing revealed no additional limitation of motion.  There was functional loss or impairment in the form of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation.  There was no ankylosis.  There was no flail joint, joint fracture, or impairment of supination or pronation.  Arthritis was documented.  With regard to occupational effects, the appellant retired in 1981 and reported pain and decreased range of motion while performing repetitive tasks at home.

As discussed above, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis, 3 Vet. App. at 259; see also Dinsay, 9 Vet. App. at 81.  Although the contracted August 2012 examiner stated that the appellant had ankylosis of the left elbow at an angle between 90 and 70 degrees, range of motion testing revealed that the appellant had range of motion in the left elbow during that examination.  Indeed, the appellant was able to flex to 75 degrees, extend to 15 degrees, supinate to 45 degrees, and pronate to 60 degrees.  As pain was observed at a lesser degree than the maximum degree to which the appellant was able to flex, extend, supinate, and pronate, the record shows that the appellant did not experience ankylosis of the left elbow. Thus, the August 2012 examiner's statement to the contrary is entitled to minimal probative weight.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for left elbow DJD.  A 20 percent evaluation is warranted for flexion limited to 90 degrees or extension limited to 75 degrees.  Although flexion was measured to 70 degrees in August 2012, flexion following repetitive-use testing during such examination was 130 degrees.  Flexion was 120 degrees in October 2013, both before and after repetitive-use testing.  Extension was to 15 degrees prior to repetitive-use testing, while it was to 10 degrees following such testing in August 2012.  There was no limitation of motion for extension in October 2013.

The Board has considered the applicability of other diagnostic codes; however, the evidence does not establish that the appellant experienced ankylosis or that amputation with prosthesis would equally serve the appellant.  

The Board has also considered rating the appellant's left elbow DJD under DC 5010; however, a rating in excess of 10 percent would not be warranted because there is no X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	D.  TDIU

Although entitlement to TDIU was denied in the December 2013 rating decision, and no timely NOD was received, the Board has considered entitlement to TDIU as part and parcel of the claims for increased ratings for right ankle DJD, left shoulder DJD, and left elbow DJD, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Beginning April 25, 2008, the appellant's combined evaluation for compensation is 70 percent.  However, he does not meet the schedular threshold for TDIU at any point during the period on appeal because no one disability is rated at 60 percent or more; and, although service connection is in effect for multiple disabilities, no one disability is rated at 40 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

Thus, the Board will consider whether the appellant is unemployable by reason of service-connected disabilities, such that submission of the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b) would be warranted.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against the appellant being unemployable due to his service-connected right ankle DJD, left shoulder DJD, and left elbow DJD.  Thus, extraschedular referral is not warranted.

In an Application for Increased Compensation Based on Unemployability received in February 2012, the appellant claimed that he was unable to secure or follow a substantially gainful occupation due to left elbow and left shoulder DJD.  The appellant's disability affected full-time employment in November 1981, which is when he became too disabled to work and last worked full-time.  His occupation had been electric welder.  He left his last job due to his disability.  He unsuccessfully attempted to obtain employment in 1982.  The appellant had a high school education and additional training from February 1955 to November 1958.

A February 2012 letter from Dr. H.W. states that the appellant "is not a candidate for gainful employment due to" hematologic disorders including hepatitis and anemia, hypertension, hyperlipidemia, diabetes mellitus, and cervical spine stenosis with arthropathies.  However, of these disorders, only degenerative disc disease of the cervical spine is service-connected.  Thus, such medical opinion is entitled to minimal probative weight.  Further, the Board notes that Dr. H.W. did not consider the appellant's right ankle DJD, left shoulder DJD, or left elbow DJD to affect his employability, as such were not mentioned in the proffered opinion.

The appellant was afforded a VA examination in October 2013.  The claims file was reviewed.  The examiner opined that it was less likely than not that, solely based on his service-connected disabilities, the appellant would be able to perform or engage in strenuous labor.  He was noted to experience pain with range of motion of his left wrist, left elbow, and left shoulder, which precludes him from performing any lifting.  Problems with standing and walking for extended periods of time were also noted.  The appellant used a cane for ambulation.  The appellant's other service-connected disabilities did not preclude employment.  Thus, the examiner opined that it was at least as likely as not that the appellant could perform occupations requiring light duty or sedentary labor.  The appellant's nonservice-connected disabilities and advancing age would likely preclude employment; however, they were not taken into account in the VA examiner's opinions.

The Board finds that this medical opinion is entitled to great probative weight because it is based upon an examination of the appellant and a review of the claims file.

Although the record establishes that the appellant is unable to perform physical labor due to his left shoulder and left elbow DJD, there is no probative medical evidence that the appellant is unable to secure or follow a substantially gainful sedentary occupation as a result of his service-connected disabilities.  

The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran is actually employed or can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In this case, the most probative evidence establishes that the appellant is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Although his service-connected disabilities impair his ability to engage in manual labor, the record reflects that his service-connected disabilities do not preclude him from performing sedentary work.

While the Board recognizes the limitations the appellant faces due to his service-connected disabilities, these limitations were considered in the disability ratings he receives for those disabilities.  Again, the assignment of the schedular ratings is recognition of the functional limitations caused by his disabilities, and those ratings contemplate the severity and overall impact the symptoms have on his life.  However, despite these limitations, the Board finds that the most probative evidence shows that the appellant is not unable to secure or maintain substantially gainful employment due solely to his service-connected disabilities.  Rather, the Board finds that the appellant was capable of performing the physical and mental acts required for employment.  

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for right ankle DJD is denied.

Entitlement to a rating in excess of 20 percent for left shoulder DJD is denied.

Entitlement to a rating in excess of 10 percent for left elbow DJD is denied.

Entitlement to a total disability evaluation based on individual unemployability is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


